JUSTICE GOLDENHERSH, dissenting: I respectfully dissent. The majority disposition misapplies Jacobs (Jacobs v. Industrial Comm’n, 269 Ill. App. 3d 444, 626 N.E.2d 312 (1995)) and Zanger (Zanger v. Industrial Comm’n, 306 Ill. App. 3d 887, 715 N.E.2d 767 (1999)), due to its failure to consider the recurrent sequence of claimant’s employment. Claimant was found to be a serial employee by the Commission, but he was employed by Nelson seasonally every year from 1979 to 1997, basically off during the winter months. Accordingly, claimant’s situation is closer to Jacobs, in which the claimant was periodically temporarily laid off, rather than Zanger, in which the claimant was laid off after working from January 1991 to September 1992 with no indication of a date for rehire, if any. The instant case is one of concurrent employment and the Commission’s failure to so hold was error. HOLDRIDGE, J., joins this dissent.